Citation Nr: 1046120	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a right knee strain.  

2.  Entitlement to a disability rating in excess of 10 percent 
for left knee degenerative joint disease.  

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which increased an evaluation for a right knee strain 
and assigned a 10 percent evaluation effective November 7, 2006, 
and denied an evaluation in excess of 10 percent for degenerative 
joint disease of the left knee.  The Veteran disagreed and this 
matter is properly before the Board for adjudication.

The issue of entitlement to an increased rating for degenerative 
joint disease of the cervical spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has X-ray evidence of bilateral degenerative joint 
disease of the knees.

2.	The Veteran has bilateral flexion to 115 degrees and extension 
to 0 degrees of the knees, bilaterally, with no pain.

3.	The Veteran does not have ankylosis of the knees, recurrent 
subluxation or lateral instability, dislocated cartilage, 
nonunion or malunion of the tibia, or genu recurvatum of 
either knee.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a 
strain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2010).

2.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in November 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for an increased rating for left and right knee 
disabilities, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter told the Veteran that he 
could substantiate the claim with evidence that the disability 
had worsened.  Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities under 
the VCAA.  
 
The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him a physical examination in January 2008.  It appears that all 
known and available records relevant to the issues here on appeal 
have been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The examination provided is adequate for rating purposes as the 
examination was performed based upon a review of the pertinent 
medical evidence and complaints of the Veteran.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

Applicable Rules & Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

The Veteran is currently assigned 10 percent evaluations for a 
right knee strain and degenerative joint disease of the left knee 
pursuant to Diagnostic Code 5260.  Pursuant to Diagnostic Code 
5260, under which limitation of leg flexion is evaluated, the 
following evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent. § 
4.71a, Diagnostic Code 5260 (2010).

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When there is no 
limitation of motion of the specific joint or joints that involve 
degenerative arthritis, a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Analysis

The Veteran asserts that the 10 percent ratings do not reflect 
the severity of his condition.  In an August 2007 statement, he 
contended that his knees had worsened and higher ratings were 
appropriate.  In December 2008 and July 2009 statements, the 
Veteran asserted that he suffers from continual pain in his right 
and left knees and takes shots to control the pain.  He explained 
that the shots do not last long and can only be given 4 times per 
year.  His asserted that the pain wakes him up in the middle of 
the night and his physician informed him that his knees are 
"bone on bone" so knee replacement is an option.  He maintained 
that because of his knees, he has limited ability to perform 
daily tasks and is restricted to desk work.  In January 2008, he 
also stated that his knees give out and the pain prevents him 
from kneeling, running, and participating in impact sports.

The medical evidence of record shows that the Veteran received 
treatment at Sacramento Knee and Sports Medicine from November 
2004 to May 2009.  In November 2006, the physician noted that the 
intra-articular injection worked well for over one year and had 
recently worn off.  Examination of the knees on that day showed a 
small effusion was present on both knees.  The physician noted a 
range of motion from 0 to 135 degrees on flexion in the right 
knee and from 0 to 125 degrees in the left knee and painful 
tenderness about the medial joint line of the right knee and 
lateral joint line of the left knee.  The Veteran received 
lidocaine and Aristocort injections in both knees to relieve the 
pain and x-rays showed a complete loss of the lateral compartment 
in the left knee, while the right knee showed near bone on bone 
to the medial compartment.  

In September 2007, the Veteran received another intra-articular 
injection.  The range of motion on flexion was from 0 to 135 
degrees in both knees, and a small effusion was present in both 
knees.  In a letter dated in May 2009, the physician at 
Sacramento Knee and Sports Medicine stated that the Veteran had a 
painful arc of motion, crepitation in both knees, valgus 
deformity in the left knee, varus deformity in the right knee, 
and knee flexion limited to 125 degrees.  He opined that the 
Veteran had severe arthritis, is very disabled by his knees, and 
should consider total knee replacement.

In January 2008, the Veteran was afforded a VA examination for 
the purpose of evaluating the severity of his knee conditions.  
The Veteran reported that both knees had a pain level of 6 on a 
daily basis, with pain in the left knee typically occurring after 
walking, standing more than four hours, squatting, or lifting 
more than 40 pounds.  He reported that the right knee did not 
flare up as frequently.  He also reported crepitus, a feeling of 
lack of endurance, and popping in the left knee, as well as 
stiffness and occasional swelling.  

Examination of the knees revealed the Veteran ambulated with a 
brisk, coordinated gait and did not use any assistive devices.  
His knees were not swollen or tender, but were palpated.  There 
was no crepitus.  The range of motion for flexion was 115 
degrees, bilaterally, with pain on both sides.  There range of 
motion for extension was 0 degrees, bilaterally, with no pain.  
The Deluca factor was 0 degrees, bilaterally, on flexion and 
extension.  The Lachman and Drawer tests were negative, 
bilaterally.  The ligaments were intact, and there was no 
ligament laxity to valgus or varus stress of the knees.  The 
McMurray test was positive on the right knee and negative on the 
left knee.  X-rays showed no acute fracture or focal osseous 
destruction, joint effusion, bilaterally, and normal 
patellofemeoral joint spaces, bilaterally.  On the right knee, 
there was tibial spine spurring and medial joint space narrowing.  
On the left knee, there was some lateral compartment joint space 
narrowing and irregularity of the lateral tibial plateau.  There 
was also spurring of the patella.  The examiner diagnosed the 
Veteran with bilateral degenerative joint disease.

The Board acknowledges the Veteran's contention that his knees 
have worsened and higher ratings are appropriate.  However, the 
Board must base its decision on the relevant evidence of record, 
and is bound by law to apply VA regulatory criteria.  After a 
review of the record, the Board concludes that ratings in excess 
of 10 percent for knee disabilities are not warranted.  

The Veteran complained of pain, crepitus, lack of endurance, 
popping, and swelling of the knees, and the evidence shows that 
the Veteran has been diagnosed with bilateral degenerative joint 
disease.  However, the Board reiterates that the disability is 
evaluated based on limitation of motion due to pain.  In November 
2006, the Veteran had a range of motion from 0 to 135 degrees on 
flexion in the right knee and from 0 to 125 degrees in the left 
knee, with pain.  In September 2007, the Veteran had a range of 
motion from 0 to 135 degrees in both knees on flexion.  At the 
most recent VA examination in January 2008, the Veteran's range 
of motion on flexion was to 115 degrees, bilaterally, with pain 
on both sides.  In a letter dated in May 2009, the physician 
stated that the Veteran's knee flexion was limited to 125 
degrees, bilaterally.  Although the Veteran's limited flexion 
ranged from 115 to 135 degrees from November 2006 to May 2009, 
his range of motion has not been and is not limited to 30 degrees 
in either knee.  As such, a higher rating under Diagnostic Code 
5260 is not warranted

The evidence further shows that the Veteran's range of motion on 
extension was on measured at the last VA examination in January 
2008.  At that time, the range of motion on extension was to 0 
degrees, bilaterally, with no pain.
The Veteran must exhibit a limitation of extension to 5 degrees 
to receive a rating under Diagnostic Code 5261.  No such 
limitation was reported at the VA examination or in any private 
treatment records.  As such, a rating is not warranted under 
Diagnostic Code 5261.

Additionally, the Board has considered a rating under Diagnostic 
Code 5263, pertaining to genu recurvatum.  Although the Veteran's 
medical records indicate a range of motion varying from 115 to 
135 degrees on flexion, bilaterally, to warrant a 10 percent 
rating (the only rating available) under Diagnostic Code 5263, it 
must be objectively demonstrated that there is genu recurvatum 
present with weakness and insecurity in weight bearing.  The 
Board notes that there is no medical evidence of record 
indicating weakness or insecurity in weight bearing.  Therefore, 
a separate 10 percent rating under Diagnostic Code 5263 is not 
warranted.

The Board has also considered other knee-related diagnostic codes 
to determine if any would result in higher or additional separate 
ratings than that already assigned, but finds none.  Diagnostic 
Code 5256 is not applicable because there is no medical evidence 
of any ankylosis associated with the Veteran's knee disabilities.  

There is no evidence showing that the Veteran has had removal of 
the semilunar cartilage.  There is evidence that the Veteran had 
tibial spine spurring and medial joint space narrowing on the 
right knee and some lateral compartment joint space narrowing and 
irregularity of the lateral tibial plateau on the left knee.  
However, there is no indication that there is nonunion or 
malunion of the tibia or fibula which requires the use of a 
brace.  Therefore, Diagnostic Codes 5259, and 5262 do not assist 
the Veteran in obtaining a higher evaluation.  

The Board is also cognizant of VAOPGCPREC 23-97, which holds that 
in certain cases where the Veteran has both limitation of motion 
and instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 38 C.F.R. 
§ 4.14, the regulation against pyramiding.  Diagnostic Code 5257 
addresses the issue of impairment of the knee in the form of 
recurrent subluxation or lateral instability.  The Board notes 
that the medical evidence of record indicates that the Lachman 
and Drawer tests were negative, bilaterally as the ligaments were 
intact, and there was no ligament laxity to valgus or varus 
stress of either knee.  Although the McMurray Test was positive 
for the right knee, there is no medical evidence of record 
indicating any recurrent subluxation or lateral instability of 
the Veteran's knees.  Therefore, the Board concludes that a 
rating is not warranted under Diagnostic Code 5257.

With regard to Diagnostic Code 5258, there is no evidence of any 
dislocation of the semilunar cartilage or episodes of locking.  
At the January 2008 VA examination, the Veteran reported that he 
has not had any dislocation of the knees.  In November 2006 and 
September 2007, the private physician noted that x-rays showed a 
small effusion in both knees.  However, x-rays taken in January 
2008 showed no acute fracture or focal osseous destruction, or 
joint effusion of either knee.  Therefore, ratings under this 
code would also be inappropriate.

As a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The Board has carefully reviewed and considered all 
evidence of record.  The evidence reveals complaints of pain 
bilaterally in the knees occurring after walking, standing more 
than four hours, squatting, or lifting more than 40 pounds.  
However, in January 2008, the examiner noted that the DeLuca 
factor was 0 degrees, bilaterally, on flexion and extension.  
There is also no evidence of instability in either knee.  
Therefore, the evidence of record does not establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  Consequently, a 
higher evaluation is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's knees is appropriately contemplated by the rating 
schedule.  Although the Veteran asserts that because of his 
bilateral knee disability, he is limited in performing daily 
tasks and is restricted to desk work, at the January 2008 VA 
examination, the Veteran reported that his occupation is not 
affected by his knees.  There is no evidence of frequent 
hospitalizations or interference with employment that would 
warrant an extraschedular rating.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  

In conclusion, the preponderance of the evidence is against 
disability ratings in excess of 10 percent for each knee.  As a 
preponderance of the evidence is against the award of increased 
ratings, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to a disability rating in excess of 10 percent for a 
strain of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  


REMAND

Within a September 2008 rating decision, the RO denied the 
Veteran a disability rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.  In his 
December 2008 notice of disagreement on other issues, the Veteran 
also objected to the disability rating assigned his cervical 
spine disability, and VA's failure to assign him a separate 
disability rating based on neurological impairment resulting from 
this disability.  This written statement made clear reference to 
the denial of an increased rating for a cervical spine 
disability, and was received by VA within the one-year period to 
file a notice of disagreement.  38 U.S.C.A. § 7105.  However, the 
RO has yet to issue the Veteran a statement of the case regarding 
this issue.  Under these circumstances, the Board is obliged to 
remand these issues to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a 
statement of the case on the issue of 
entitlement to an increased rating for a 
cervical spine disability.  The Veteran and 
his representative should be clearly advised 
of the need to file a substantive appeal if 
the Veteran wishes to complete an appeal of 
this issue.  If an appeal is perfected, then 
the case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


